Case: 1:19-cv-00613-CAB Doc #: 94 Filed: 07/17/20 1 of 3. PageID #: 696




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 MARIE MODERWELL, etc.,                       )      CASE NO. 1:19CV613
                                              )
                       Plaintiff,             )      JUDGE CHRISTOPHER A. BOYKO
                                              )
                vs.                           )      OPINION AND ORDER
                                              )
 CUYAHOGA COUNTY, et al.,                     )
                                              )
                       Defendants.            )


 CHRISTOPHER A. BOYKO, J.:

        This matter comes before the Court upon the Motion (ECF DKT #73) of Defendant

 Kenneth Mills to Stay Civil Proceedings Pending Disposition of Two Criminal Cases. For the

 following reasons, the Motion is denied.

                                    I. BACKGROUND

        In June of 2018, Larry Johnson committed suicide while an inmate in the Cuyahoga

 County Corrections Center. On March 19, 2019, Plaintiff Marie Moderwell, as administrator

 and personal representative of Johnson’s estate, filed her original Complaint; and on

 September 24, 2019, filed her Amended Complaint against the County, certain County

 executives, corrections officers and medical professionals pursuant to 42 U.S.C. § 1983.
Case: 1:19-cv-00613-CAB Doc #: 94 Filed: 07/17/20 2 of 3. PageID #: 697




        Plaintiff alleges that Mills, the Regional Director of Corrections, is liable for: (1)

 Failure to Supervise, Train and Take Corrective Measures Causing Constitutional Violations;

 (2) Custom, Policy or Practice Causing Constitutional Violations; and (3) Cruel and Unusual

 Punishment for Failure to Provide Reasonable Adequate Medical Care.

        Mills was named in Indictments handed down in Cuyahoga County Common Pleas

 Court on January 25, 2019 and October 23, 2019. The latter case remains pending. Mills

 contends that the criminal matter and the instant lawsuit arise out of the same underlying

 facts. Mills further insists that he cannot defend himself here without compromising his Fifth

 Amendment rights in the state criminal case.

        Therefore, Mills seeks a stay of the above-captioned proceedings pending the

 resolution of the criminal case against him.

                                    II. ANALYSIS

        A court presiding over a civil matter has broad discretion to stay litigation when a

 related criminal action is pending which involves a clear overlap of factual and legal issues.

 Chao v. Fleming, 498 F.Supp.2d 1034, 1037 (W.D.Mich. 2007). However, such an

 extraordinary remedy should only be exercised “when justice so requires.” Id.

        The relief that Mills seeks is extreme because he wants to halt an entire case and not

 just the proceedings against him. The above-captioned case involves eighteen other

 Defendants and a number of as yet unidentified John Does. Fact discovery is ongoing with a

 cut-off date of September 28, 2020. Plaintiff acknowledges that she has requested little, if

 any, documentary discovery from Mills. She recognizes that Defendants Cuyahoga County

 and MetroHealth System are the true keepers of relevant records.


                                                -2-
Case: 1:19-cv-00613-CAB Doc #: 94 Filed: 07/17/20 3 of 3. PageID #: 698




        The Court recognizes the significant right of an individual like Defendant Mills to be

 protected from self-incrimination, and further recognizes the obvious overlap of factual and

 legal issues in the state and federal cases. While the Court possesses the discretionary

 authority to manage its docket, Mills has not offered sufficient justification for the Court to

 stay the entirety of the proceedings in this matter.

        Weighing the competing interests here, the Court denies Mills’ application for a stay.

 If and when Plaintiff chooses to direct discovery requests to Mills individually or to take his

 oral deposition, the Court may re-visit this issue. At the appropriate time, the Court will

 address any Fifth Amendment protection arguments that are presented in a tailored fashion by

 written motion.

                                        III. CONCLUSION

        For these reasons, the Motion (ECF DKT #73) of Defendant Kenneth Mills to Stay

 Civil Proceedings Pending Disposition of Two Criminal Cases is denied.



        IT IS SO ORDERED.

        DATE: July 17, 2020


                                        s/Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        Senior United States District Judge




                                                 -3-
